                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:16-cv-01425-VBF-KES                                            Date: October 12, 2018

Title: ERIC JEFFREY BLOSS v. SHERIFF DEPUTY BEN-SAHILLE, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANT:
             None Present                                      None Present



   PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause to Plaintiff re
                                                       Opposition to Defendants’ Motion to
                                                       Strike the Fifth Amended Complaint
                                                                      (Dkt. 92)

        Plaintiff initiated this civil rights action in March 2016. (Dkt. 1.) The operative
complaint is the Fifth Amended Complaint (“5AC”) constructively filed on July 14, 2018.
(Dkt. 91 [signature date].) On August 22, 2018, Defendants Jaime Barrios, Bensobhi Ben-
Sahile, John Muro, Christopher Muse and German Zambrano (“Defendants”) filed a
motion (the “Motion”) (1) to strike the 5AC pursuant to Rule 12(f) of the Federal Rules of
Civil Procedure on the grounds of untimeliness and redundancy, and (2) to dismiss the 5AC
pursuant to Rule 12(b) for failure to state a claim. (Dkt. 92.)

        On August 28, 2018, the Court issued an order summarily rejecting the Defendants’
untimeliness argument and ordering that the parties brief the remainder of the Motion according
to the following schedule: Plaintiff was ordered to file an Opposition on or before September 24,
2018, and then the Defendants would file a reply on or before October 8, 2018. (Dkt. 94.) To
date, the Court has not received any opposition from Plaintiff.

        IT IS THEREFORE ORDERED that, on or before November 13, 2018, Plaintiff shall
show cause why the Court should not consider the Defendants’ Motion to be unopposed. If
Plaintiff opposes the Motion, then Plaintiff should file an Opposition arguing that Plaintiff has
stated a claim against each moving Defendant upon which relief may be granted. Plaintiff need
not address the Defendants’ untimeliness argument.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No. CV 2:16-cv-01425-VBF-KES                                   Date: October 12, 2018
                                                                                     Page 2

      If Plaintiff fails to timely respond to this order, the Defendants’ Motion may be
granted, or the action may be dismissed for lack of diligent prosecution.



                                                               Initials of Deputy Clerk JD
